Citation Nr: 1336534	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 2001 and from January 2004 to February 2006.  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This claim was previously remanded by the Board in September 2011 for additional evidentiary development.  However, for reasons explained below, the Board finds that the requested development has not been completed, thereby necessitating another remand.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

While the Board regrets further delaying appellate review, additional development is necessary before the claim on appeal can be properly adjudicated.

In the September 2011 remand, the Board, in pertinent part, directed the RO to (1) obtain the Veteran's treatment records from the VA Medical Center in Birmingham, Alabama, dated from July 2009 to the present and (2) afford the Veteran a VA examination to determine if he has a chronic right shoulder disability and, if so, whether it may be related to his military service.  

Review of the claims file reveals that, in October 2011, the RO/AMC requested that the Birmingham VAMC provide all of the Veteran's VA treatment records dated since July 2009.  Further review of the claims file, including the paper and paperless/electronic (Virtual VA) file, reveals that the only VA treatment records associated with the evidentiary record since the September 2011 remand are treatment records dated from July 2005 to March 2009.  There is, however, no indication that VA treatment records dated from March 2009 to the present are unavailable.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because VA treatment records dated from July 2009 to the present are not associated with the evidentiary record, the Board finds that the instructions of the September 2011 Remand were not substantially complied with, thereby necessitating another remand.  

Additionally, based on review of the claims file, it also appears that a VA examination was scheduled in November 2011.  However, the Veteran failed to report.  In an October 2013 brief, the Veteran's representative asserted that, while the Veteran failed to report for the previously scheduled examination, he should he afforded a rescheduled VA examination.  While neither the Veteran nor his representative have provided any reasons for his failure to report to the scheduled examination, the Board observes that it is unclear whether notice of the examination was sent to the Veteran's current address, as there is no copy of such notice in the record.  

Accordingly, for the benefit of the Veteran, the Board finds that an additional VA examination should be scheduled.  The RO should ensure that appropriate notices of the VA examinations are sent to the Veteran's current address of record and associated with the claims file.  

The Board stresses to the Veteran, that while VA has a duty to assist him in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records dated from March 2009 to the present.  Duplicate records should not be associated with the claims file.  

All reasonable attempts should be made to obtain these records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After records and/or responses received have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any right shoulder disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any current right shoulder disorder had its onset in, or is otherwise etiologically related to active service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough rationale and discussion explaining the basis for the given opinion.  Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his symptoms during active duty service, and the presence of any underlying pathology.  

3. If the Veteran fails to report to any scheduled VA examinations without good cause shown, copies of any examination notices should be associated with the claims file to ensure that notice was sent to the Veteran's current address of record.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


